Citation Nr: 0314912	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  01-09 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether the income of the veteran's helpless child is at a 
level which would permit the payment of death pension 
benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and brother


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel




INTRODUCTION

The veteran had active service from February 1915 to April 
1919.  The veteran died in October 1963.  The appellant is 
the veteran's daughter, who is the custodian of and acting on 
behalf of the veteran's son, R, who was determined to be a 
helpless child for VA purposes by rating action of May 1984.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Boston, Massachusetts Regional Office (RO) that denied 
payment of death pension benefits on the basis of excessive 
income.

In November 2002, a hearing was held at the RO before the 
undersigned, who is a Veterans Law Judge who was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102 (West 2002).  A transcript of 
the hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  R is considered to be a helpless child for VA benefit 
purposes.

3.  R's countable income consists of $3,684.00 in annual 
income ($307.00 monthly) for the calendar year effective 
December 1, 1999 and $3,816 in annual income ($318.00 
monthly) for the calendar year effective December 1, 2000, 
consisting of Social Security benefits, with no reported 
deductions from income.

4.  The maximum applicable income limitation for a helpless 
child in R's category effective December 1, 1999 was 
$1,532.00 and effective December 1, 2000 was $1,586.00.

5.  R's income exceeds the maximum annual rate of improved 
death pension for a surviving child in his category.


CONCLUSION OF LAW

The income criteria for improved death pension benefits have 
not been met.  38 U.S.C.A. §§ 1503, 1542, 5103A (West 2002); 
38 C.F.R. §§ 3.24, 3.271, 3.272 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the appellant's appeal.  Thus, no further assistance to the 
appellant is required to comply with the duty to assist.  See 
38 U.S.C.A. § 5103A (West 2002).  In this regard there has 
been notice as to information needed and there has been a 
decision and a statement of the case sent to the appellant.  
There is no indication that there is additional information 
on file that would lead to a different outcome in this claim.  
All pertinent notice has been provided in the documents sent 
to the appellant.  This law is cited only to the extent that 
it may apply to the issue under consideration.  The essential 
point is that all pertinent evidence has been obtained for 
consideration.

To the extent that the VCAA applies to the appellant in this 
case, the information sent to her in various letters, and the 
discussion in the decision at issue and in the statement of 
the case has provided notice to the appellant as to evidence 
and information necessary to substantiate her request for 
entitlement to death pension for R, a helpless child.  As 
part of this, she has been provided Financial Status Report 
forms and opportunity to present her contentions, including 
at the Board hearing.  A letter sent to the appellant in 
November 2000 informed the appellant of the information 
needed to support her claim.  Therefore, again, the appellant 
has been informed of what evidence she must obtain and which 
evidence VA would seek to obtain, as required by section 
5103(a), as amended by the VCAA.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Finally, at the 
conclusion of the Board hearing in November 2002, the 
appellant reported to the undersigned that she did not have 
any additional evidence.

Therefore, it appears that all pertinent evidence has been 
obtained.  There is no evidence that there are additional 
records that should or could be obtained, nor is there 
evidence that other development is necessary.  Thus, no 
further assistance to the appellant is required to comply 
with the duty to assist her.  38 U.S.C.A. § 5103A.  
Accordingly, to the extent the VCAA applies to this case, it 
has been satisfied. 

In this case, the RO determined that R was not entitled to 
nonservice-connected death pension for a child in his 
category on the basis of excessive income.

The veteran who served in World War I, died in October 1963.  
By rating action of March 1964, service connection for the 
cause of the veteran's death was denied.  

By rating action of May 1984, the RO determined that R was 
eligible for helpless child status for VA purposes.  In April 
1985, death pension benefits were awarded to R based on a 
countable annual income of $0.  It is noted that on his 
Statement of Income and Net Worth in November 1984, R was 
reported to be in receipt of Supplemental Security Income 
(SSI) benefits; however, unlike Social Security benefits, SSI 
benefits are not considered countable income when computing 
annual income for VA pension purposes.

The next evidence of record regarding R is a May 1989 
Improved Pension Eligibility Verification Report, submitted 
on behalf of R by the appellant, wherein it was reported that 
R was in receipt of $166.00 a month in Social Security and 
$233.39 a month in SSI/Public Assistance.  He additionally 
had no other income, had $20.00 in net worth, and had $15.00 
in medical expenses.  

In a letter from the RO in June 1989, to the appellant on 
behalf of R, the appellant was informed that R's monthly 
income from Social Security benefits exceeded the maximum 
income and eligibility to death pension benefits did not 
exist.  The appellant was informed that she could report 
additional medical expenses and further consideration would 
be given to her claim.  The claims file does not reflect that 
she responded to such request.  

The next correspondence from R was the current claim for 
death pension benefits for R in September 2000, wherein 
reinstatement of death pension benefits was requested on the 
basis that the prior termination of death pension benefits in 
1988 or 1989 was wrong.  

Information from the Social Security Administration (SSA) 
shows that beginning in December 1999, R's benefits would be 
$307.00 monthly and beginning in December 2000, R's benefits 
would be $318.00 monthly.

In a January 2001 Improved pension Eligibility Verification 
Report, it was reported that R's income was $300 a month from 
Social Security and $339.39 in SSI benefits.

The provisions of this section apply to children of a 
deceased veteran not in the custody of a surviving spouse who 
has basic eligibility to receive improved pension.  In the 
cases in which there is no personal custodian, or the child 
is in the custody of an institution, pension shall be paid to 
the child at the annual rate specified in 38 U.S.C. § 5312, 
reduced by the amount of the child's countable annual income.  
38 C.F.R. § 3.24.

In determining income for this purpose, payments of any kind 
from any source are counted as income during the 12-month 
annualization period in which received unless specifically 
excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  

Nonservice-connected death pension is a benefit subject to 
maximum income limitations.  In determining annual income, 
all payments of any kind or from any source (including 
salary, retirement or annuity payments, or similar income, 
which has been waived, irrespective of whether the waiver was 
made pursuant to statute, contract or otherwise) shall be 
included.  Exceptions to countable income include donations 
from public or private relief organizations, payments under 
this chapter, expenses of a veteran's last illness, casualty 
loss, unreimbursed medical expenses, benefits paid for 
courses of education or vocational rehabilitation, and 
certain income from children.  38 U.S.C.A. § 1503 (West 
2002).  Exclusions from income do not include Social Security 
disability benefits.  38 C.F.R. § 3.272.

In this case the maximum applicable income limitation for a 
helpless child in R's category effective December 1, 1999 was 
$1,532.00 and effective December 1, 2000 was $1,586.00.

As noted above, R's countable income consists of $3,684.00 in 
annual income ($307.00 monthly) for the calendar year 
effective December 1, 1999 and 3,816 in annual income 
($318.00 monthly) for the calendar year effective December 1, 
2000 from Social Security Administration.  This exceeds the 
maximum allowable rate.

Therefore, R may not be paid death pension benefits during 
the relevant period as his total annual countable income 
would exceed the income limitation for death pension benefits 
for a surviving child in R's category.  There has been no 
report, including at the Board hearing, of unreimbursed 
medical expenses or other deductions from income.  Thus, the 
claim must be denied due to excessive income.  

The appellant has contended that the termination of R's death 
pension benefits in the late 1980s was wrong; an explanation 
of why benefits were terminated due to an increase in 
countable income is set forth above.  However, the issue now 
before the Board is R's current income and the maximum income 
limitation to determine entitlement to improved death pension 
benefits, which is prescribed by law, and currently R's 
countable income exceeds the maximum income limitation.

The appellant essentially contends that R does not have 
enough income to live on and she is concerned about what 
would happen to R if something were to happen to her.  She is 
requesting VA death pension benefits as she feels it is more 
beneficial to the veteran than the Social Security benefits 
he is currently receiving.  These are valid concerns and the 
Board is sympathetic to them.  However, in view of the fact 
that R's income is excessive and as the record does not 
disclose any dispute as to the facts by which the appeal is 
to be decided in the present case, payment of VA improved 
death pension benefits is precluded by law and the claim must 
be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

Entitlement to death pension benefits for the veteran's 
helpless child is denied.




	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

